In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00069-CR
______________________________


CARL LEE WATKINS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 402nd Judicial District Court
Wood County, Texas
Trial Court No. 13,993-94


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

            Carl Lee Watkins has appealed the trial court's denial of his motion for post-conviction DNA
testing.  See Tex. Code Crim. Proc. Ann. art. 64.01–.05 (Vernon Supp. 2004–05).  The issues
raised in this case are identical to those he presents in Watkins v. State, No. 06-04-00068-CR.  Since
the issues and arguments are identical in both appeals, for the reasons stated in Watkins v. State, No.
06-04-00068-CR, we affirm the trial court's judgment in this case.
 
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          January 6, 2005
Date Decided:             January 7, 2005

Do Not Publish

r the organized crime charge.  The state court ordered those two
sentences to run concurrently, but consecutive to the federal sentence.  
          Siler's attorney has filed an appellate brief in which she concludes, after a review
of the record and the related law, the appeal is frivolous and without merit.  She
summarized pretrial and trial activities in her brief.  The brief contains a professional
evaluation of the record and contains five points of error that arguably support reversal. 
This meets the requirements of Anders v. California, 386 U.S. 738 (1967).
 
          Counsel provided a copy of her brief to Siler December 30, 2004, and he was also
provided with a copy of the record.  Siler filed a response pro se to his counsel's Anders
brief April 4, 2005.  The State has not filed a response.  
          The same briefs and arguments apply to both appeals.  For the reasons stated in
our opinion of this date in cause number 06-04-00089-CR, we likewise find no reversible
error in this case.
          We affirm the judgment.


                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      June 6, 2005
Date Decided:         June 24, 2005

Do Not Publish